—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 20, 1996, which, inter alia, dismissed plaintiff Liquidator’s cause of action for breach of contract seeking recovery of reinsurance proceeds, but directed defendant reinsurers to pay interest on the returned premiums upon the grant of summary judgment to plaintiff on his cause of action for unjust enrichment, unanimously affirmed, without costs.
The Liquidator’s arguments in support of his claim that the *236motion court erroneously dismissed his cause of action to recover reinsurance proceeds under a reinsurance contract between defendant reinsurers and Union Indemnity Insurance Co. (in liquidation) were raised by the Liquidator and decided against him by this Court in Curiale v AIG Multi-Line Syndicate (204 AD2d 237, lv dismissed 84 NY2d 1026) and Curiale v AIG Multi-Line Syndicate (225 AD2d 409), and now by the Court of Appeals in Michigan Natl. Bank-Oakland v American Centennial Ins. Co. (89 NY2d 94). The reinsurers’ arguments in support of their claim that the motion court erroneously directed them to pay interest on the net premiums they must return to the Liquidator on account of rescission of the reinsurance contracts were raised and decided against them by this Court in Curiale v AIG Multi-Line Syndicate (225 AD2d 409, supra). Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.